Examiner’s Comment
The Notice of Allowability mailed 1/28/2021 contained an error in that it indicated claim 17 as allowable when claim 17 actually was not allowable because claim 17 was canceled. Therefore, this Corrected Notice of Allowability is hereby submitted which corrects all documents affected by the error that were part of the 1/28/2021 Notice of Allowability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 3/16/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020, 1/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven M. Jensen (Reg. No. 42,693) on 1/21/2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 21, line 1: “A computer program product, when executed by a processor, being capable of implementing a method” has been changed to --A computer program product stored in a non-transitory computer readable storage medium, that when executed by a processor, implements a method--.

Reasons for Allowance
Claim 1-16, 18-21 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 11, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Carroll et al. (US 10524082 B1), teaches a system for controlling an audio playback device, comprising:
one or more processors (detx40, col. 7, lines 14-22);
a memory which is coupled to at least one of the one or more processors (detx40, col. 7, lines 14-22);
wherein the memory is configured to store computer program instructions; when the computer program instructions are executed by the at least one processor, the system performs a method for controlling an audio playback device (detx40, col. 7, lines 14-22); the method comprises:
acquiring acceleration data (404) of a user, and analyzing a usage scenario (e.g., walking, jogging, running) of the user according to the acceleration data (Fig. 4) (detx13-15, col. 4, lines 10-49);
acquiring an ambient sound signal (e.g., wind noise) of surrounding environment of the user (detx39, paragraph spanning cols. 6-7), 
controlling an audio signal volume of the audio playback device, 
Carroll fails to teach
acquiring an ambient sound signal of surrounding environment of the user, calculating a sound pressure level of the ambient sound signal, and analyzing an energy distribution and spectral distribution of the ambient sound signal; and
controlling an audio signal volume of the audio playback device, an active noise cancellation level of the audio playback device, and adjustment of the ambient sound signal according to the usage scenario, the sound pressure level of the ambient sound signal, and the energy distribution and the spectral distribution of the ambient sound signal.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Carroll fails to teach in combination with the rest of the limitations of the claim.
Claim 1 and 21 has/have similar allowable features as claim 11.
Claim 2-10, 12-16, 18-20 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687